Citation Nr: 0126272	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99 - 21 512	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of chronic alcoholism.

2.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as mental incompetence and 
depression.

3.  Entitlement to service connection for chronic ulcer 
disease.

4.  Entitlement to service connection for a seizure disorder.

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from November 1955 to December 1959.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which denied the veteran's claims 
of entitlement to service connection for a seizure disorder 
and for chronic ulcer disease on the grounds that those 
claims were not well-grounded.  The RO also determined that 
new and material evidence had not been submitted to reopen 
the veteran's claims for service connection for residuals of 
alcoholism and for a psychiatric disability.  

The veteran died in April 2001, while his appeal was pending 
before the Board.


FINDING OF FACT

The veteran died in April 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001);  38 C.F.R. 
§ 20.1302 (2001. 





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

In November 2001, while this case was pending before the 
Board, the Board was informed that the veteran had passed 
away in April 2001.  The veteran's death has been verified by 
information received from the Social Security Administration.

Analysis

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2000.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed due to the death of the veteran.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

